DETAILED ACTION

  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment


2.              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.                      The amendment as the following: 
Claim 14 through claim 20 are cancelled since they are belonging to a non-electing group.

Allowable Subject Matter

      Claims 1-13 are allowed.
Reasons for Allowance


      	The following is an examiner’s statement of reason for allowance:  The prior art specifically Yaung et al (Pub. No. US 2017/0078466 A1; hereinafter Yaung) and Tu et al (Pub. No.: US 2017/0264443 A1; hereinafter Tu) failed to anticipate claims 1, and 5:            Yaung teaches According to one embodiment of the present invention, a computer system for verifying an identity of a caller, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to receive authenticating information associated with a caller, wherein the authenticating information comprises a password, caller ID information, a caller phone number, a recipient phone number, and a URL; program instructions to create a call record based on the authenticating information; program instructions to retrieve additional information associated with the caller; program instructions to update the call record based on the additional information associated with the caller; program instructions to retrieve based on interfacing with the URL, a digital signature associated with the caller; program instructions to retrieve public key information associated with the caller; program instructions to perform a digital signature assessment based on the public key information, wherein the digital signature assessment comprises a determination that the digital signature is valid, not valid, or unverifiable; program instructions to update the call record based on the digital signature assessment; program instructions to add timestamp information to the call record; program instructions to receive a request  from a call recipient device; program instructions to communicate information based on the call record to the call recipient device (paragraph 0003, and 0017-0026). Tu teaches Caller ID Registration: To obtain a Calling ID Certificate, Hamout requires all callers to undergo a registration and verification process with the Registrar. Without a valid Calling ID Certificate, the caller will not be able initiate a call with an authenticated caller ID. During the registration process, the Registrar verifies the caller's telephone number and public key. This process is to ensure true ownership of a claimed phone number. The Caller ID Registration process is designed such that only the true owner of a claimed phone number can successfully complete this process. Each Calling ID Certificate is unique and each phone number can only associate with at most one Calling ID Certificate at any given time. A key difference between Hamout and the SSL/ TLS Public Key Infrastructure is that Hamout can automatically verify ownership of the caller ID. In addition, the entire process can be automated or pre-initialized without any interaction from the user (paragraph 0054).
However, Yaung and Tu do not teach the limitation A method comprising: receiving, from an aggregator device, a request to initiate a communication session with session information including message data, an originating number, a Transport Layer Security (TLS) certificate associated with the originating number, and a terminating number; sending, to a key store, a request for a signature to authenticate the originating number; receiving, from the key store and based at least in part on the TLS certificate, the signature to authenticate the originating number; initiating, based at least in part on the signature, the communication session with a user equipment associated with the terminating number; determining, based at least in part on the signature, a verified status for the originating number; transmitting, to the user equipment, the session information and the TLS certificate including the signature; and causing to present, on a communication client of the user equipment, the message data and the originating number with the verified status.          
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2651